--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
AMENDED AND RESTATED
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
by and between
 
LAPIS TECHNOLOGIES INC.
 
(“Company”)
 
and
 
UTA CAPITAL LLC
 
(“Purchaser”)
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
1.
Sale and Purchase of the Notes and Warrant.
2
         
1.1
Sale and Issuance of Notes
2
 
1.2
Issuance of Warrant.
2
       
2.
Initial Closing and Second Closing.
2
         
2.1
Initial Closing
2
 
2.2
Second Closing
3
       
3.
Company Pledge and Security Agreements; Subsidiary Guarantees and Collateral
Agreements.
3
         
3.1
Company Pledge Agreement with Respect to Enertec Electronics Shares, and Company
Assets
3
 
3.2
Company Pledge Agreement with Respect to Target Company Shares and Individual
Pledge Agreement with Respect to Company Shares
3
 
3.3
Intermediate Pledge and Security Agreement
4
 
3.4
Operating Subsidiary Security Agreement
4
 
3.5
Priorities
5
       
4.
Representations and Warranties of the Company
5
         
4.1
Subsidiaries
5
 
4.2
Organization and Qualification
5
 
4.3
Authorization; Enforcement
6
 
4.4
No Conflicts
6
 
4.5
The Securities.
7
 
4.6
Capitalization.
7
 
4.7
SEC Reports; Financial Statements; No Material Adverse Effect; Solvency.
8
 
4.8
Absence of Litigation
10
 
4.9
Compliance
10
 
4.10
Title to Assets
10
 
4.11
Significant Customers
10
 
4.12
No General Solicitation; Placement Agent’s Fees
10
 
4.13
Private Placement
11
 
4.14
Company not an “Investment Company”
11
 
4.15
Listing and Maintenance Requirements
11
 
4.16
Registration Rights
11
 
4.17
Application of Takeover Protections
11
 
4.18
Disclosure
11
 
4.19
Acknowledgment Regarding Purchaser’s Purchase of Securities
12
 
4.20
Patents and Trademarks
12

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.21
Insurance
13
 
4.22
Regulatory Permits
13
 
4.23
Regulatory Compliance
13
 
4.24
Workplace Safety
14
 
4.25
Transactions With Affiliates and Employees
14
 
4.26
Internal Accounting Controls
14
 
4.27
Sarbanes-Oxley Act
15
 
4.28
Foreign Corrupt Practices
15
 
4.29
Indebtedness
15
 
4.30
Employee Relations
16
 
4.31
Labor Matters
16
 
4.32
Environmental Laws
16
 
4.33
Subsidiary Rights
17
 
4.34
Tax Status
17
 
4.35
Accountants
17
 
4.36
Contracts
17
 
4.37
Off-Balance Sheet Arrangements
17
 
4.38
U.S. Real Property Holding Corporation
17
       
5.
Representations and Warranties of Purchaser
17
         
5.1
Organization; Authority
17
 
5.2
No Public Sale or Distribution; Lock-Up Agreement.
18
 
5.3
Purchaser Status
18
 
5.4
Experience of Purchaser
19
 
5.5
Access to Information
19
 
5.6
No Governmental Review
19
 
5.7
No Conflicts
19
 
5.8
Prohibited Transactions
20
 
5.9
Restricted Securities
20
 
5.10
Legends
20
 
5.11
No Legal, Tax or Investment Advice
20
 
5.12
No General Solicitation
20
       
6.
Covenants and Agreements.
20
         
6.1
Pre-Closing Covenants and Agreements
20
 
6.2
Post-Closing Covenants and Agreements.
21
       
7.
Conditions Precedent to the Obligation of Purchaser to Close
24
       
8.
Conditions Precedent to the Obligation of the Company to Close
26
       
9.
Use of Proceeds.
26
       
10.
Restrictions on Transferability.
26
         
10.1
Restrictive Legend
26

 
 
ii

--------------------------------------------------------------------------------

 
 

 
10.2
Restrictions on Transferability
27
       
11.
Registration Rights.
27
         
11.1
Demand Registration.
27
 
11.2
Piggyback Registration
28
 
11.3
Amendment of Registration Rights
29
 
11.4
Registration Procedures
29
       
12.
Rule 144 Reporting
30
       
13.
Indemnification.
31
         
13.1
Indemnification by the Company
31
 
13.2
Indemnification by Purchaser
31
 
13.3
Conduct of Indemnification Proceedings.
32
 
13.4
Contribution.
33
       
14.
Miscellaneous.
34
         
14.1
Termination
34
 
14.2
Fees and Expenses.
34
 
14.3
Notices
35
 
14.4
Amendments; Waivers
35
 
14.5
Construction
35
 
14.6
Successors and Assigns
36
 
14.7
No Third-Party Beneficiaries
36
 
14.8
Governing Law; Venue; Waiver of Jury Trial
36
 
14.9
Survival
37
 
14.10
Execution
37
 
14.11
Severability
37
 
14.12
Rescission and Withdrawal Right
37
 
14.13
Replacement of Securities
37
 
14.14
Remedies
38
 
14.15
Payment Set Aside
38
 
14.16
Adjustments in Share Numbers and Prices
38
 
14.17
Public Announcement
38
 
14.18
Amendment and Restatement
38

 
iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT
 
This AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”)
is entered into as of August 31, 2012, by and between Lapis Technologies Inc., a
Delaware corporation (the “Company”), and UTA Capital LLC, a Delaware limited
liability company (“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Purchaser entered into that certain Note and
Warrant Purchase Agreement dated as of July 12, 2011, as amended by that certain
letter agreement dated as of August 16, 2011, and as further amended by that
certain Second Amendment to Note and Warrant Purchase Agreement dated as of
August 31, 2011 and that certain Third Amendment to Note and Warrant Purchase
Agreement dated as of November 24, 2011 (as so amended, the “Original
Agreement”);
 
WHEREAS, pursuant to the Original Agreement, at the Initial Closing (as defined
below), the Purchaser purchased from the Company a secured promissory note,
substantially in the form attached hereto as Exhibit A-1 (the “First Note”), in
the aggregate principal amount of $3,000,000 (the “First Note Principal Amount”)
and a warrant to purchase 952,227 shares of the Company’s common stock, $.001
par value per share (the “Common Stock”);
 
WHEREAS, the Original Agreement contemplates an Intermediate Closing (as defined
in the Original Agreement) at which the Purchaser would purchase from the
Company an additional secured promissory note in the aggregate principal amount
of $1,500,000, the proceeds of which would be used to refinance certain of the
Company’s obligations;
 
WHEREAS, the time period during which the Intermediate Closing could occur
pursuant to the terms of the Original Agreement has expired without the parties
having consummated the Intermediate Closing;
 
WHEREAS, the Original Agreement contemplates a Second Closing (as defined below)
at which the Purchaser will purchase from the Company a secured promissory note,
substantially in the form attached hereto as Exhibit A-2 (the “Second Note”) in
the principal amount of $3,000,000 (the “Second Note Principal Amount”) (the
First Note together with the Second Note, the “Notes”), the proceeds of which
will be used to finance the Company’s direct or indirect acquisition of a target
company;
 
WHEREAS, the Company has identified a company (the “Target Company”) as a
potential acquisition target;
 
WHEREAS, the Company desires to consummate the Second Closing in order to
finance a portion of the Company’s direct or indirect acquisition of 47.5% of
the outstanding ordinary shares of the Target Company and options to purchase an
additional approximate up to 12% of the outstanding ordinary shares of the
Target Company (such acquisition, the “Target Company Acquisition”);
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, although the time period during which the Second Closing could occur
pursuant to the terms of the Original Agreement has expired, the Purchaser has
agreed to consummate the Second Closing to allow the Company to consummate the
Target Company Acquisition, upon the terms and subject to the conditions set
forth herein; and
 
WHEREAS, the terms set forth herein shall amend and restate in its entirety the
Original Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree to amend and restate the Original Agreement in its entirety and further
agree as follows:
 
1.             Sale and Purchase of the Notes and Warrant.
 
1.1           Sale and Issuance of Notes.  At the Initial Closing (as defined
below), the Purchaser purchased from the Company, and the Company sold and
issued to the Purchaser, the First Note in the First Note Principal Amount (the
“Initial Closing Date Purchase Price”). Subject to the terms and conditions of
this Agreement, the Purchaser agrees to purchase at the Second Closing (as
defined below) and the Company agrees to sell and issue to the Purchaser, the
Second Note in the Second Note Principal Amount.
 
1.2           Issuance of Warrant.
 
(a)           At the Initial Closing, the Company issued to the Purchaser a
warrant, substantially in the form attached hereto as Exhibit B-1 (the “First
Warrant”), to initially purchase up to 952,227 shares of Common Stock, which
equaled, as of the date of the Initial Closing, 12% of the sum of (x) the number
of then currently issued and outstanding shares of Common Stock, plus, without
duplication, (y) the number of additional shares of Common Stock underlying
Common Stock Equivalents (as defined below) outstanding as of immediately prior
to the Initial Closing, and (z) the number of additional shares of Common Stock
issuable upon exercise in full of the First Warrant.
 
(b)           Subject to the terms and conditions of this Agreement, the Company
shall issue to Purchaser, at the Second Closing, a Warrant, substantially in the
form attached hereto as Exhibit B-2 (the “Second Warrant” and, together with the
First Warrant, the “Warrants”), to purchase up to 600,000 shares of Common
Stock.
 
2.             Initial Closing and Second Closing.
 
2.1           Initial Closing.  The closing of the sale and purchase of the
First Note and the First Warrant (the “Initial Closing”) took place at the
offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018, at 10:00
a.m., local time, on September 1, 2011 (the “Initial Closing Date”).  On the
Initial Closing Date, Purchaser paid the Initial Closing Date Purchase Price to
the Company via federal funds wire transfer(s) of immediately available funds,
in accordance with written instructions provided to Purchaser prior to the date
thereof.
 
 
2

--------------------------------------------------------------------------------

 
2.2           Second Closing.  Subject to the terms of this Agreement, and
subject to (x) the closing of the Target Company Acquisition (as defined below)
on terms reasonably acceptable to the Purchaser and (y) the satisfaction or, if
permissible, waiver of the conditions set forth in Section 7 and Section 8, the
closing for the sale and purchase of the Second Note and the Second Warrant
shall take place at the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New
York, NY 10018, at 10:00 a.m., local time, on a date to be specified by the
Company and the Purchaser, which shall be not later than the second business day
after the satisfaction or, if permissible, waiver of the conditions set forth in
Section 7 and Section 8 (other than those that by their terms are to be
satisfied or waived at the closing), unless another time, date or place is
agreed to in writing by the Company and the Purchaser (the “Second
Closing”).  The date upon which the Second Closing shall occur is herein called
the “Second Closing Date”.  The First Closing and the Second Closing are
referred to herein individually as an applicable “Closing” and the date upon
which an applicable Closing shall occur is referred to herein as an applicable
“Closing Date”.  On the Second Closing Date, Purchaser shall pay the Second Note
Principal Amount to the Company via federal funds wire transfer(s) of
immediately available funds, in accordance with written instructions provided to
Purchaser prior to the date hereof.
 
3.             Company Pledge and Security Agreements; Subsidiary Guarantees and
Collateral Agreements.
 
3.1           Company Pledge Agreement with Respect to Enertec Electronics
Shares, and Company Assets.  At the Initial Closing, the Company entered into a
Pledge and Security Agreement, substantially in the form of Exhibit C attached
hereto (the “Company Enertec Electronics Pledge and Security Agreement”),
 
(a)           pledging, as security in favor of Purchaser for the obligations of
the Company under the Notes and this Agreement, all of the shares of capital
stock of Enertec Electronics Ltd., an Israeli company and a wholly-owned
subsidiary of the Company (“Enertec Electronics”), presently owned or
hereinafter acquired, either directly or indirectly, by the Company,
representing 100% of the issued and outstanding shares of capital stock of
Enertec Electronics (the “Enertec Electronics Pledge”); and
 
(b)           granting, as additional security in favor of the Purchaser for the
obligations of the Company under the Transaction Documents, a security interest
in and lien on any and all accounts receivable, contracts, chattel paper,
equipment and all other assets of the Company (the “Company Collateral”).
 
This Agreement, the Notes, the Warrants, the Company Enertec Electronics Pledge
and Security Agreement, the Intermediate Subsidiary Pledge and Security
Agreement, the Operating Subsidiary Security Agreement, the Target Company
Pledge Agreement and any other agreement executed by the Company or any
Subsidiary in connection with the transactions contemplated hereby are
collectively referred to as the “Transaction Documents.”
 
3.2           Company Pledge Agreement with Respect to Target Company Shares and
Individual Pledge Agreement with Respect to Company Shares.  At the Second
Closing, concurrently with the Target Company Acquisition:
 
(a)           Enertec Electronics shall enter into a Pledge Agreement,
substantially in the form of Exhibit D-1 attached hereto (the “Target Company
Pledge Agreement, and together with the Company Enertec Electronics Pledge and
Security Agreement, hereinafter together referred to as the “Company Pledge and
Security Agreement”), pledging, as security in favor of Purchaser for the
obligations of the Company under the Transaction Documents, all of the equity
interests in the Target Company owned or thereafter acquired, either directly or
indirectly, by Enertec Electronics (the “Target Company Pledge”); and
 
 
3

--------------------------------------------------------------------------------

 
(b)           D.L. Capital Ltd. shall enter into a Pledge Agreement,
substantially in the form of Exhibit D-2 hereto (the “Individual Pledge
Agreement”), pledging, as security in favor of Purchaser for the obligations of
the Company under the Transaction Documents, one million shares of the Company
owned by D.L. Capital Ltd. (the “D.l. Capital  Pledge”).
 
3.3           Intermediate Pledge and Security Agreement.  At the Initial
Closing, the Company caused each of Enertec Electronics and Enertec Management
to enter into a Subsidiary Pledge and Security Agreement, substantially in the
form of Exhibit E-1 attached hereto (the “Intermediate Subsidiary Pledge and
Security Agreement”),
 
(a)           guaranteeing all of the Company’s obligations under the
Transaction Documents; and
 
(b)           agreeing not to transfer, pledge or encumber any shares of Enertec
Management and Enertec Systems (as defined below) presently owned or hereinafter
acquired, either directly or indirectly, by Enertec Electronics and/or Enertec
Management without the prior written consent of Purchaser unless such transfer,
pledge or encumbrance is contemplated by the Transaction Documents; and
 
(c)           pursuant to which Enertec Electronics will grant to Purchaser, as
security in favor of Purchaser for the obligations of the Company under the
Transaction Documents, a security interest in and lien on all of the shares of
Enertec Management; and .
 
(d)           pursuant to which Enertec Management will grant to Purchaser, as
security in favor of Purchaser for the obligations of the Company under the
Transaction Documents, a security interest in and lien on all of the shares of
capital stock of Enertec Systems 2001 Ltd. (“Enertec Systems”), an Israeli
company wholly-owned by Enertec Management, such lien to be junior only to the
liens of First International Bank of Israel (“FIBI”) (as defined below) on the
shares of Enertec Systems as described in Section 3.6 below.
 
3.4           Operating Subsidiary Security Agreement.  At the Initial Closing,
the Company caused Enertec Systems to enter into a Security Agreement
substantially in the form of Exhibit E-2 attached hereto (the “Operating
Subsidiary Security Agreement”),
 
(a)           guaranteeing all of the Company’s obligations under the
Transaction Documents; and
 
(b)           granting to Purchaser, as security in favor of Purchaser for the
obligations of the Company under the Transaction Documents, a security interest
in and lien on all of Enertec Systems’ then owned or thereafter acquired
accounts receivable (other than as set forth in the Operating Subsidiary Pledge
and Security Agreement), contracts, chattel paper, equipment and all other
assets (the “Enertec Systems Collateral” and, together with the Company
Collateral, the “Collateral”), such lien to be junior only to the liens of FIBI
as described in Section 3.5 below.
 
 
4

--------------------------------------------------------------------------------

 
3.5           Priorities.  Notwithstanding anything herein to the contrary, the
parties hereby acknowledge and agree that:
 
(a)           the Company’s debt under the Notes shall be senior to all other
debt of the Company and the Subsidiaries (as defined below), provided however,
that such debt shall be junior to existing bank financing being provided as of
the date of the Original Agreement by FIBI to Enertec Systems in the amount of
$2,700,000; and
 
(b)           all the foregoing security interests in and the liens on all the
Company’s and Subsidiaries’ assets and shares, and the equity interests in or
assets of Target Company (following the Second Closing), which secure the
obligations of the Company under Transaction Documents, shall be senior to all
other liens, provided that the lien on the shares of Enertec Systems and on all
of Enertec Systems’ then owned or thereafter acquired accounts receivable,
contracts, chattel paper, equipment and all other assets securing the Company’s
obligations under the Notes shall be junior only to the lien of FIBI on the
shares of Enertec Systems securing the financing described under Section 3.5(a)
above.
 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Purchaser as follows (which representations and
warranties shall be deemed to apply, where appropriate, to the following direct
or indirect subsidiaries of the Company: Enertec Electronics, Enertec
Management, Enertec Systems and the Target Company (each a “Subsidiary” and
collectively, the “Subsidiaries”)), as of the applicable Closing Date:
 
4.1           Subsidiaries.  Except as disclosed in Schedule 4.1, the Company
has no subsidiaries other than Enertec Electronics, Enertec Management, Enertec
Systems and the Target Company.  Except as disclosed in Schedule 4.1 or as
specifically disclosed in the SEC Reports (as hereinafter defined) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any lien, charge, claim,
security interest, encumbrance, right of first refusal or other restriction
(each, a “Lien”) (other than Liens in favor of Purchaser) and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued, fully paid and non-assessable and free of
statutory preemptive and similar rights.
 
4.2           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its respective incorporation or
organization (as applicable), with the requisite legal authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and the Subsidiaries are
each duly qualified to do business and in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a (a) a material adverse effect on the results of operations, assets,
prospects, business condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (b) a material and adverse impairment of the
Company’s and the Subsidiaries’ ability to perform their respective obligations
under any of the Transaction Documents, or (c) a material and adverse effect on
the legality, validity or enforceability of any of the Transaction Documents (a
“Material Adverse Effect”); provided, however, that no change, effect, event or
occurrence to the extent arising or resulting from any of the following, either
alone or in combination, shall constitute or be taken into account in
determining whether there has been or will be, a Material Adverse Effect: (i)
general business or economic conditions not specific or peculiar to the Company
or any Subsidiary, (ii) acts of war or terrorism or natural disasters not
specific or peculiar to the Company, a Subsidiary or a jurisdiction in which any
of them operates, (iii) catastrophic economic or significant regulatory or
political conditions or changes, (iv) changes in any applicable accounting
regulations or principles or the interpretations thereof, or (v) changes in
laws, (vi) changes in the price or trading volume of the Company’s stock, (vii)
facts, circumstances, events or changes generally affecting the industry in
which the Company and its Subsidiaries operate so long as such facts,
circumstances, events or changes do not adversely affect the Company and its
Subsidiaries in a materially disproportionate manner relative to other
participants in the industry in which the Company and its Subsidiaries operate.
 
 
5

--------------------------------------------------------------------------------

 
4.3           Authorization; Enforcement.  The Company and each Subsidiary has
the requisite corporate or other authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its respective obligations hereunder and
thereunder.  The execution and delivery of the Transaction Documents by the
Company or any Subsidiary and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate or other
action on the part of the Company and each Subsidiary and no further consent or
action is required by the Company, the Subsidiaries or their respective Boards
of Directors (or similar governing body) or shareholders.  The Transaction
Documents to which they are a party have been duly executed by the Company and
the Subsidiaries, as applicable, and when delivered in accordance with the terms
hereof, will constitute, the valid and binding obligation of the Company and the
Subsidiaries, as applicable, enforceable against the Company and the
Subsidiaries, as applicable, in accordance with their respective terms, except
as the same may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (b) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
 
4.4           No Conflicts.  Except as disclosed in Schedule 4.4, the execution,
delivery and performance of the Transaction Documents by the Company and the
Subsidiaries, as applicable, and the consummation by the Company and the
Subsidiaries, as applicable, of the transactions contemplated hereby and thereby
do not, and will not, (a) conflict with or violate any provision of the
Company’s or any Subsidiary’s respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, (c) except for Liens granted pursuant
to the Transaction Documents, result in any Lien on assets or on property of the
Company, or (d) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including, assuming
the accuracy of the representations and warranties of Purchaser set forth in
Article 5 hereof, federal securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, including any market (such as the OTC Markets Group
Inc.) on which the shares of Common Stock are listed or quoted for trading on
the date in question, as applicable (the “Trading Markets”)), or by which any
property or asset of the Company or a Subsidiary is bound.
 
 
6

--------------------------------------------------------------------------------

 
4.5           The Securities.
 
(a)           The Notes, the Warrants and the shares of Common Stock issuable
upon exercise thereof (collectively, the “Securities”) are duly authorized and
the shares of Common Stock, when issued and paid for upon the exercise of and in
accordance with the Warrants, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by Purchaser).  The
Company has reserved from its duly authorized shares of Common Stock the maximum
number of securities issuable upon exercise of the Warrants (the “Warrant
Shares”).
 
(b)           The shares of Common Stock initially issuable upon exercise of the
First Warrant will, immediately following the Initial Closing under this
Agreement, represent 12% of the sum of (x) the number of then currently issued
and outstanding shares of Common Stock, plus, without duplication, (y) the
number of additional shares of Common Stock underlying Common Stock Equivalents
(as defined below) outstanding as of the date of the Initial Closing, and (z)
the number of additional shares of Common Stock issuable upon exercise in full
of the First Warrant).  Assuming the accuracy of the representations and
warranties of Purchaser set forth in Article 5 hereof, the offer, issuance and
sale of the Notes, the Warrants and the Warrant Shares by the Company pursuant
to the Transaction Documents are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”).  “Common Stock
Equivalents” shall mean any Convertible Security (defined as evidences of
indebtedness, ordinary or convertible preferred shares or other securities which
are or may be at any time convertible into or exchangeable for shares of Common
Stock) or warrant, option or other right to subscribe for or purchase any shares
of Common Stock or any Convertible Security.
 
4.6           Capitalization.
 
(a)           As of the date of this Agreement, the aggregate number of shares
and type of all authorized, issued and outstanding classes of shares, options
and other securities of the Company and the Subsidiaries (whether or not
presently convertible into or exercisable or exchangeable for shares of the
Company and the Subsidiaries) is set forth in Schedule 4.6 hereto.  All
outstanding shares of Common Stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance in all material
respects with all applicable securities laws.  The Company and the Subsidiaries
have outstanding only those options, warrants, script rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
entered into any agreement giving any Person (as defined in Section 4.29 hereof)
any right to subscribe for or acquire, any shares of capital stock of the
Company or the Subsidiaries, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or the Subsidiaries as set forth on
Schedule 4.6.
 
 
7

--------------------------------------------------------------------------------

 
(b)           Except as set forth on Schedule 4.6 hereto, and except for
customary adjustments as a result of share dividends, share splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued or agreement entered into by the Company or the
Subsidiaries (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company or the
Subsidiaries to issue shares of Common Stock or other securities to any Person
(other than Purchaser) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the Knowledge (as hereinafter defined) of the Company,
except as disclosed in Schedule 4.6 hereto and except for the Company’s
ownership of the Subsidiaries, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), or has the right to
acquire, by agreement with or by obligation binding upon the Company or the
Subsidiaries, a beneficial ownership interest in the Company or the Subsidiaries
in excess of 5% of the outstanding capital stock of such entity. “Knowledge”
means the actual knowledge (i.e., the conscious awareness of facts and other
information) of the chief executive officer and/or the chief financial officer
of the Company, after undertaking a customary and reasonable investigation under
the circumstances.
 
4.7           SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.
 
(a)           Except as set forth on Schedule 4.7 or as specifically disclosed
in the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since December 31, 2009 on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  Such reports required to be filed by the Company under
the Exchange Act after December 31, 2009, including pursuant to Section 13(a) or
15(d) thereof, and including all Current Reports on Form 8-K, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required, are collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the schedules to this
Agreement, the “Disclosure Materials”.  As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”)
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in Schedule 4.7 hereto, (i) there
has been no event, occurrence or development that, individually or in the
aggregate, has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company and Subsidiaries have not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company’s and/or Subsidiary’s financial
statements pursuant to GAAP or not required to be disclosed in filings made with
the SEC and (C) other liabilities incurred by the Subsidiaries for the exclusive
purpose of funding the day-to-day operations of Subsidiaries, (iii) the Company
has not altered its method of accounting or changed its auditors, (iv) the
Company and the Subsidiaries have not declared or made any dividend or
distribution of cash or other property to their shareholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company and/or the
Subsidiaries have not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock-based plans.  The Company
and the Subsidiaries have not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any Knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
Knowledge of any fact which could reasonably lead a creditor to do so.  The
Company and the Subsidiaries will not be Insolvent (as defined below) after
giving effect to the transactions contemplated hereby to occur at the applicable
Closing.  For purposes of this Section 4.7, “Insolvent” means that (i) the
present fair saleable value of the Company’s assets and the Subsidiaries’ assets
is less than the amount required to pay the Company’s total Indebtedness (as
defined in Section 4.29 hereof), (ii) the Company or the Subsidiaries are unable
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, (iii) the Company or the
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature, or (iv) the Company or the
Subsidiaries have unreasonably small capital with which to conduct the business
in which they are engaged as such business is now conducted and is proposed to
be conducted.
 
 
9

--------------------------------------------------------------------------------

 
4.8          Absence of Litigation.  Except as described in Schedule 4.8 or as
specifically disclosed in the SEC Reports, there is no action, suit, claim, or
Proceeding (as defined below), or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  For the purposes hereof, “Proceeding” means an action,
claim, suit, investigation or proceeding (including, without limitation, a
partial proceeding, such as a deposition), whether commenced or threatened in
writing.
 
4.9          Compliance.  Except as described in Schedule 4.9, neither the
Company nor any Subsidiary, except in each case as would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.
 
4.10        Title to Assets.  The Company and the Subsidiaries own or lease no
real property except as described in Schedule 4.10.  The Company and the
Subsidiaries have good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens in favor of Purchaser
and other Liens that could not, if enforced, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases as to which the
Company and the Subsidiaries are in material compliance.
 
4.11        Significant Customers.  Schedule 4.11 lists each customer who
represented 10% or more of the sales of the Company or of any Subsidiary as of
June 30, 2012 (each, a “Significant Customer”) and the percentage of the
Company’s total revenues that such Significant Customer represented.  The
Company has no outstanding material dispute concerning its business operations
with any Significant Customer.  No Significant Customer has given notice to the
Company, whether orally or in writing, that such customer shall not continue as
a customer of the Company after the Initial Closing or that such customer
intends to terminate or materially modify existing agreements with the Company
at any time.
 
4.12        No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor, any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) in connection with
the offer or sale of the Securities.  The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commission (other than for Persons engaged by Purchaser) relating to or arising
out of the issuance of the Securities pursuant to this Agreement.  The Company
shall pay, and hold Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement.  Except as set forth in
Schedule 4.12, to the Company’s Knowledge, there is no basis for any such claim
for fees arising out of the issuance of the Securities pursuant to this
Agreement, and no such claim has been asserted.
 
 
10

--------------------------------------------------------------------------------

 
4.13        Private Placement.  Neither the Company nor, to the Company’s
Knowledge, any of its affiliates nor, any Person acting on the Company’s behalf
has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby, or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.  The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted.
 
4.14        Company not an “Investment Company”.  The Company is not required to
be registered as, and is not an affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
4.15        Listing and Maintenance Requirements.  Except as described in
Schedule 4.15, the Company has not, since December 31, 2009, received notice
(written or oral) from any Trading Market on which the Common Stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market.  The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in material compliance with all such listing and maintenance
requirements.
 
4.16        Registration Rights.  Except as provided for in this Agreement or as
described in Schedule 4.16, the Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied or waived.
 
4.17        Application of Takeover Protections.  Except as described in
Schedule 4.17, there is no control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and the Company fulfilling their obligations
or exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Securities and
Purchaser’s ownership of the Securities.
 
4.18        Disclosure.  All disclosure provided by the Company to Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that Purchaser is not making and has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
 
 
11

--------------------------------------------------------------------------------

 
4.19        Acknowledgment Regarding Purchaser’s Purchase of Securities.  Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that Purchaser is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by
Purchaser or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to Purchaser’s purchase of the Securities.  The Company
further represents to Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
4.20        Patents and Trademarks.  Except as described in Schedule 4.20, (a)
the Company and its Subsidiaries own or possess sufficient rights to conduct
their business in the ordinary course, including, without limitation, rights to
use all material patents, patent rights, industry standards, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property Rights”) as owned or possessed by them or
that are necessary for the conduct of their business as now conducted or as
proposed to be conducted except where the failure to currently own or possess
such rights could not reasonably be expected to have a Material Adverse Effect,
(b) neither the Company nor any of its Subsidiaries is infringing any rights of
a third party with respect to any Intellectual Property Rights that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and, since December 31, 2009, neither the Company nor
any of its Subsidiaries has received any notice of, or has any Knowledge of, any
asserted infringement by the Company or any of its Subsidiaries of, any rights
of a third party with respect to any Intellectual Property Rights that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (c) since December 31, 2009, neither the Company nor
any of its Subsidiaries has received any notice of, or has any Knowledge of,
infringement by a third party with respect to any Intellectual Property Rights
of the Company or of any Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  The Company has
not used Publicly Available Software (as hereinafter defined), in whole or in
part, in the development of any part of its Intellectual Property Rights in a
manner that would be reasonably likely to subject the Company or its
Intellectual Property Rights, in whole or in part, to all or part of the license
obligations of any Publicly Available Software that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on the
Company.  “Publicly Available Software” means each of (i) any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software (e.g., Linux), or
similar licensing and distribution models; and (ii) any software that requires
as a condition of use, modification, and/or distribution of such software that
such software or other software incorporated into, derived from, or distributed
with such software (A) be disclosed or distributed in source code form; (B) be
licensed for the purpose of making derivative works; or (C) be redistributable
at no or minimal charge.  Publicly Available Software includes, without
limitation, software licensed or distributed under any of the following licenses
or distribution models similar to any of the following: (a) GNU General Public
License (GPL) or Lesser/Library GPL (LGPL), (b) the Artistic License (e.g.
PERL), (c) the Mozilla Public License, (d) the Netscape Public License, and (e)
the Sun Community Source License (SCSL), the Sun Industry Source License (SISL),
and the Apache Server License.
 
 
12

--------------------------------------------------------------------------------

 
4.21        Insurance.  As described in Schedule 4.21, the Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses and locations in which the Company and the Subsidiaries are
engaged, as applicable.  The Company has had continuous insurance coverage
during the 12 months preceding the date of this Agreement and has no reason to
believe it will not be able to renew its current insurance coverage in the same
amounts or obtain new insurance coverage in amounts not less than it currently
has with carriers of equal or better ratings.
 
4.22        Regulatory Permits.  The Company and the Subsidiaries hold, and are
operating in compliance in all material respects with all material franchises,
grants, authorizations, licenses, permits, easements, consents, quotas,
certificates and orders (collectively, “Permits”) of any federal, state or
foreign governmental authority having authority over the Company and the
Subsidiaries, or any self-regulatory body regulating the Company’s conduct of
its business  (collectively, “Governmental Authority”), all such Permits are
valid and in full force and effect; and the Company and the Subsidiaries have
not received notice of any revocation or modification of any such Permits or has
reason to believe that any such Permits will be revoked, modified, or not be
renewed in the ordinary course.
 
4.23        Regulatory Compliance.  The Company and the Subsidiaries (a) are and
at all times have been in material compliance with all applicable federal,
state, local and foreign, laws, statutes, rules, regulations, guidance or
standards (including the UL standards of the U.S. and the CE standards of
Europe) applicable to Company and the Subsidiaries, and the acquisition,
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product or services manufactured or
distributed by the Company (the “Applicable Laws”), except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (ii) have not received any notice of adverse finding, untitled
letter or other correspondence or notice from any Governmental Authority
alleging or asserting noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”) nor
any warning letter from any third party containing any unresolved issues
concerning noncompliance with any Applicable Laws or Authorizations that could
reasonably be expected to result in a Material Adverse Effect; (iii) possess all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in violation of any term of any such Authorizations, except
where such violation could not reasonably be expected to result in a Material
Adverse Effect; (iv) have not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product
operation or activity is in violation of any Applicable Laws or Authorizations
and have no Knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (v) have not received notice that any Governmental Authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and the Company has no Knowledge that any such Governmental
Authority is considering such action; and (vi) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission).
 
 
13

--------------------------------------------------------------------------------

 
4.24        Workplace Safety.  The Company and the Subsidiaries (i) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities relating to the protection
of human health and safety in the workplace (“Occupational Laws”); (ii) have
received all material permits, licenses or other approvals required of it under
applicable Occupational Laws to conduct its business as currently conducted,
except where the failure to obtain such licenses could not reasonably be
expected to result in a Material Adverse Effect; and (iii) are in compliance, in
all material respects, with all terms and conditions of such permit, license or
approval, except where the failure to be in compliance could not reasonably be
expected to result in a Material Adverse Effect.  No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
Knowledge, threatened against the Company or the Subsidiaries relating to
Occupational Laws, and the Company does not have Knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.
 
4.25        Transactions With Affiliates and Employees.  Except as described on
Schedule 4.25 or as specifically set forth in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s Knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
4.26        Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization, and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
 
14

--------------------------------------------------------------------------------

 
4.27        Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.
 
4.28        Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
4.29        Indebtedness.  Except as disclosed in Schedule 4.29, neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) has any form of Indebtedness that grants senior Liens, or
equivalent rights to any third party over the Liens of Purchaser in the
Collateral that secures the obligations of the Company and the Subsidiaries
under the Transaction Documents (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, or (iv) is a party to any contract, agreement or instrument relating to
any Indebtedness, the performance of which, in the judgment of the Company’s
officers, has had or is expected to have a Material Adverse
Effect.  Schedule 4.29 provides a detailed description of the material terms of
any such outstanding Indebtedness.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the Company or bank under such agreement in
the event of default are limited to repossession or sale of such property), (F)
all monetary obligations under any leasing or similar arrangement which, in
accordance with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such Indebtedness, and (H) all Contingent
Obligations (as defined below) in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; (y)
“Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company or a government or any department or agency thereof.
 
 
15

--------------------------------------------------------------------------------

 
4.30        Employee Relations.  Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union.  To the Company’s Knowledge, there are no material grievances, disputes
or controversies with any union or any other organization of employees of the
Company or any subsidiary, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization.  To the
Knowledge of the Company or any such Subsidiary, no executive officer of the
Company or any of its Subsidiaries is in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.
 
4.31        Labor Matters.  The Company and its Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
4.32        Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all material permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval except where,
in the foregoing clauses (i), (ii) and (iii), the failure to so comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants, contaminants, or
toxic or hazardous substances or wastes (collectively, “Hazardous Materials”)
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.
 
 
16

--------------------------------------------------------------------------------

 
4.33        Subsidiary Rights.  Except as set forth in Schedule 4.33 or as
specifically disclosed in the SEC Reports, the Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as are owned by the Company or such
Subsidiary.
 
4.34        Tax Status.  Except as specifically disclosed in Schedule 4.34 or in
the Company’s financial statements, the Company and each of its Subsidiaries (i)
has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by any taxing authority of any jurisdiction, and the Company has no
Knowledge of any tax audit or basis for any such claim.
 
4.35        Accountants.  To the Company’s Knowledge, Paritz & Company, P.A.,
the Company’s auditors, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.
 
4.36        Contracts.  Except as disclosed in Schedule 4.36, the contracts
attached as exhibits to the SEC Reports that are material to the Company are in
full force and effect on the date hereof, and neither the Company nor, to the
Company’s Knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect.
 
4.37        Off-Balance Sheet Arrangements.  There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed.
 
4.38        U.S. Real Property Holding Corporation.  The Company is not, nor has
it ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
5.           Representations and Warranties of Purchaser.  Purchaser hereby,
represents and warrants to the Company as follows, as of the date hereof and as
of the applicable Closing:
 
5.1          Organization; Authority.  Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite limited liability company power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and
thereunder.  The Purchaser is duly qualified to do business and in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect (as defined in
Section 4.2, except that references to the Company therein shall refer to the
Purchaser and references to Subsidiary or Subsidiaries shall refer to
subsidiaries of the Purchaser, if any).  The Purchaser has the requisite limited
liability company authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder.  The purchase by
Purchaser of the Notes and Warrants hereunder has been duly authorized by all
necessary limited liability company action on the part of such Purchaser.  This
Agreement has been duly executed and delivered by Purchaser and constitutes the
valid and binding obligation of Purchaser, enforceable against it in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
 
 
17

--------------------------------------------------------------------------------

 
5.2           No Public Sale or Distribution; Lock-Up Agreement.
 
(a)           Purchaser is (i) acquiring the Notes and the Warrants, and (ii)
upon exercise of the Warrants will acquire the Warrant Shares issuable upon
exercise thereof, in the ordinary course of business for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws, and Purchaser does not have a
present arrangement to effect any distribution of the Securities to or through
any Person; provided, however, that other than the Purchaser’s obligations set
forth under the Section 5.2(b) hereof, by making the representations herein,
Purchaser does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.
 
(b)           Purchaser acknowledges that it may be required to execute a
lock-up agreement (the “Lock-Up Agreement”) with an underwriter, for itself and
as representative of the underwriters, which shall become automatically
effective upon the effectiveness of a registration statement in respect of a
public equity financing of the Company (“IPO”).  Pursuant to such Lock-Up
Agreement, Purchaser shall agree not to sell any shares of Common Stock for a
period of six months following the closing of the IPO, provided however, that
all of the Company’s executive officers, directors and any other owner of 5% or
more of the shares of Common Stock immediately prior to the closing of the IPO,
have agreed to enter into such form of  Lock-Up Agreement with respect to all
shares of Common Stock beneficially owned by them.
 
5.3           Purchaser Status.  Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon such Purchaser’s representations contained
in this Agreement, including at the time Purchaser was offered the Securities,
it was, and at the date of the Original Agreement it was, an “accredited
investor” as defined in Rule 501(a) under the Securities Act or a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not a registered broker-dealer registered under Section 15(a) of
the Exchange Act, or a member of the Financial Industry Regulatory Authority
(“FINRA”) or an entity engaged in the business of being a broker-dealer.  Except
as otherwise disclosed in writing to the Company on or prior to the date of this
Agreement, Purchaser is not affiliated with any broker-dealer registered under
Section 15(a) of the Exchange Act, or a member of the FINRA or an entity engaged
in the business of being a broker dealer.
 
 
18

--------------------------------------------------------------------------------

 
5.4           Experience of Purchaser.  Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Purchaser understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.
 
5.5           Access to Information.  Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of Purchaser or its representatives or counsel shall modify, amend or
affect such Purchaser’s right to rely on the truth, accuracy and completeness of
the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
5.6           No Governmental Review.  Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
5.7           No Conflicts.  The execution, delivery and performance by
Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to Purchaser, except in the case of clauses (ii) and (iii)
above, that do not otherwise affect the ability of Purchaser to consummate the
transactions contemplated hereby.
 
 
19

--------------------------------------------------------------------------------

 
5.8          Prohibited Transactions.  Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with Purchaser
will engage, directly or indirectly, in any transactions in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales) (a “Transaction”) involving any of the Company’s securities prior to the
time the transactions contemplated by this Agreement are publicly
disclosed.  Purchaser covenants further that neither it nor any Person acting on
its behalf or pursuant to any understanding with Purchaser will engage, directly
or indirectly, in any Short Sales involving any of the Company’s securities
during the time that Purchaser or its affiliates hold the Warrant or any of the
Notes are outstanding.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
5.9          Restricted Securities.  Purchaser understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.10        Legends.  It is understood that certificates evidencing such
Securities may bear the legend set forth in Section 10.1 of this Agreement.
 
5.11        No Legal, Tax or Investment Advice.  Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
5.12        No General Solicitation.  The Purchaser acknowledges that the
Securities were not offered to the Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which the Purchaser was invited by any of the foregoing means of communications.
The Purchaser, in making the decision to purchase the Securities, has relied
upon independent investigation made by it.
 
6.           Covenants and Agreements.
 
6.1          Pre-Closing Covenants and Agreements.  The parties hereto covenant
and agree to perform or take any and all such actions to effectuate the
following from the date of the Original Agreement until the earlier of the
Second Closing Date or the termination of this Agreement:
 
(a)           Further Assurances.  The parties shall, as may be appropriate,
execute such documents and other papers and take such other further actions as
may be reasonably required to carry out the provisions hereof and effectuate the
transactions contemplated hereby and by the Notes and the Warrants.  Each party
shall use its commercially reasonable best efforts to fulfill or obtain the
fulfillment of the conditions to its obligation to effect the applicable
Closing, including promptly obtaining any consent required in connection
herewith.
 
 
20

--------------------------------------------------------------------------------

 
(b)           Additional Disclosure.  Each party shall promptly notify the other
party of, and furnish the other party with any information it may reasonably
request with respect to, the occurrence of any event or condition or the
existence of any fact that would cause any of the conditions to such other
party’s obligation to consummate the transactions contemplated by this Agreement
not to be fulfilled.
 
6.2           Post-Closing Covenants and Agreements.
 
(a)           From and after the Initial Closing Date and while any of the Notes
are outstanding, the Company shall not, without the prior written consent of
Purchaser:
 
(i)           have or incur, or permit any of its Subsidiaries to have or incur
any additional Indebtedness, other than (a) the Indebtedness represented by the
Notes, (b) Indebtedness disclosed on Schedule 4.29, (c) from and after the
Initial Closing, (x) Indebtedness secured by subordinated liens for money
borrowed by the Company or the Subsidiaries (other than unsecured loans issued
by the government of Israel to the Company or the Subsidiaries) of not more than
$6,500,000 (the “Sub Debt Limit”), and (y) guarantees which do not exceed the
sum of (I) $2,500,000 plus (II) an amount equal to the Sub Debt Limit less the
aggregate principal amount of all Indebtedness (other than unsecured loans
issued by the government of Israel to the Company or the Subsidiaries) secured
by subordinated liens for money borrowed by the Company or the Subsidiaries
outstanding at any time, (d) unsecured loans issued by the government of Israel
to the Company or the Subsidiaries of not more than $1,000,000 that are
subordinate to the Company’s obligations under the Notes, provided, however,
that the aggregate additional Indebtedness that the Company and its Subsidiaries
are permitted to incur in accordance with the foregoing clauses (a), (b), (c)
and (d) shall be increased by an amount equal to 50% of the amount of principal
repaid on the Notes in excess of (x) $3 million less (y) all amounts previously
paid to repay the principal amount of the Notes, and (e) each Subsidiary in
which the Company owns, directly or indirectly, less than 80% of the outstanding
capital stock can incur additional Indebtedness in an amount up to 50% of all
dividends or other distributions that are paid, directly or indirectly, by such
Subsidiary to the Company and which dividends or other distributions are applied
by the Company to repay the principal amount of the Notes.
 
(ii)          make, or permit any of its Subsidiaries to make, any dividends or
distributions of cash, securities or other assets, with respect to its shares of
capital stock;
 
(iii)         issue, or permit any of its Subsidiaries to issue, variable-priced
or reset-priced securities other than securities having customary anti-dilution
adjustment provisions no more favorable to the holder than those in the
Warrants;
 
 
21

--------------------------------------------------------------------------------

 
(iv)         issue, or permit any of its Subsidiaries to issue any shares of
Common Stock or other securities convertible into or exercisable for Common
Stock, or grant any option or warrant to acquire Common Stock, to any individual
or person who immediately prior to such issuance or grant is the beneficial
owner of 5% or more of the Company’s Common Stock (calculated in accordance with
SEC Rule 13d-3) (a “Related Person Equity Grant”), unless it, either (x) obtains
the prior written consent of the Purchaser, which consent may be withheld in
Purchaser’s sole discretion, or (y) grants to Purchaser additional warrants so
that Purchaser suffers no dilution of its equity interest in the Company as a
result of such issuance or grant;
 
(v)          enter into, or permit any Subsidiary to enter into, any transaction
that would be reportable under Item 404(a) of Regulation S-K promulgated by the
SEC, but without regard to whether the amount involved exceeds any minimum that
may be provided from time to time in such Item 404, and without regard to
Instructions 4, 5 and 6 to Item 404(a);
 
(vi)         except as set forth on Schedule 6.2(a)(vi),  make, or permit any
Subsidiary to make, any payments (whether on payment of pre-existing
indebtedness or otherwise) or distributions to, or engage in any transactions
with, officers, principal or former principal shareholders or other insiders of
the Company or the Subsidiaries (other than salary payments consistent with the
past practices of the Company or the Subsidiary), regardless of whether any such
payments, distributions or transactions are described in or contemplated by the
SEC Reports or the Disclosure Materials;
 
(vii)        issue, or permit any Subsidiary to issue, any debt, or permit any
Subsidiary to issue any debt, unless 100% of the cash proceeds thereof, net of
any related transaction costs, are applied to repayment of the Notes, in reverse
order of issuance, or issue, or permit any Subsidiary to issue any equity,
unless 100% of the cash proceeds thereof, net of any related transaction costs,
are applied as set forth in the Notes, other than pursuant to Section 6.2(a)(i)
hereof;
 
(viii)       guarantee, or permit any Subsidiary to guarantee, any of the assets
of the Company or the Subsidiaries as collateral to any other third party;
except for (a) guarantees issued in the ordinary course of business to secure
advances or milestone payments from customers of the Company or the Subsidiaries
or as performance guarantees, in an aggregate amount not exceeding $2,500,000
while the First Note is outstanding and $4,500,000 while the Second Note is
outstanding, or (b) the mortgage, pledge or creation of a security interest in
any asset of the Company or of any Subsidiary pledged as collateral as required
by the terms of the financing by FIBI;
 
(ix)         take, or permit any Subsidiary to take, any corporate or business
action (including but not limited to liquidation, dissolution or winding-up of
the Company or the Subsidiaries) that would materially change the nature of the
Company’s business or impair the value of the Collateral securing the
obligations of the Company under the Notes or the obligations of the Company and
the Subsidiaries under the guaranty agreements executed in connection herewith;
 
 
22

--------------------------------------------------------------------------------

 
(x)           make, or permit any Subsidiary to make, loans or advances other
than in the ordinary course of business as described in or contemplated by the
SEC Reports or the Disclosure Materials; nor
 
(xi)         grant, or cause any Subsidiary to grant, a Lien against the
Collateral (other than Permitted Liens (as hereinafter defined)), whether
subordinate or senior to any Liens granted in favor of Purchaser in connection
with the transactions contemplated by this Agreement, to a party other than
Purchaser, without delivery to Purchaser of an Intercreditor Agreement executed
by the proposed lienholder, which terms of such Intercreditor Agreement shall be
approved by Purchaser in its sole discretion.  “Permitted Liens” mean: (a) Liens
for taxes not yet delinquent or which are being contested in good faith by
appropriate proceedings (and for the payment of which adequate reserves are
provided in accordance with GAAP), (b) any Lien existing on any property or
asset prior to the acquisition thereof by the Company or any Subsidiary,
provided that (1) such Lien is not created in contemplation of or in connection
with such acquisition, (2) such Lien shall not apply to any other property or
assets of the Company or such Subsidiary, (3) such Lien shall secure only those
obligations that it secures on the date of such acquisition, and any extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, and (4) such Lien does not apply to any inventory of the Company
or such Subsidiary; (c) Liens arising as a matter of law in connection with the
purchase, storage or shipping of goods or assets and proceeds thereof in favor
of the seller, storer or shipper of such goods or assets and (d) Liens arising
as a matter of law in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods.
 
(b)           From and after the Initial Closing Date and while any of the Notes
are outstanding:
 
(i)           the Company shall, in addition to complying with its reporting and
other obligations under U.S. federal securities laws (whether as a consequence
of its registration obligations under this Agreement or otherwise), within four
months following the Second Closing, satisfy the corporate governance
requirements under NASDAQ Marketplace Rule 5605 (relating to Board and Board
committee composition, process and decision-making), Rule 5610 (relating to
codes of conduct) and Rule 5630 (relating to the review and approval of
related-party transactions) as if the Common Stock was listed on NASDAQ;
provided however, that in the absence of an actual NASDAQ listing, (a) nothing
in this Section 6.2(b) shall (i) be deemed to require Company compliance with
the stockholder approval requirements of NASDAQ Marketplace Rule 5635, or (ii)
be deemed to provide any rights to any stockholder or person other than the
Purchaser, and (b) this Section 6.2(b) may be waived with the prior written
consent of the Purchaser;
 
(ii)          the Company shall execute, or cause any Subsidiary to execute such
additional instruments and take such actions as may be reasonably requested by
the Purchaser, including providing annual audited and quarterly unaudited
financial statements and internal management-prepared monthly cash flow
statements of the Company and/or the Subsidiaries; and
 
 
23

--------------------------------------------------------------------------------

 
(iii)         the Company shall allow, or cause any Subsidiary to allow the
Purchaser and its authorized representatives reasonable access upon reasonable
advance notice during normal business hours to the Company, the Subsidiaries and
their respective properties, equipment, books, records, contracts, documents
(including, in each case, such information stored in an electronic medium) and
key personnel for the purpose of inspection.  It being understood that the
rights of Purchaser hereunder shall not be exercised in such a manner as to
unreasonably interfere with the operations of the Company’s business.
 
7.           Conditions Precedent to the Obligation of Purchaser to Close.  The
obligation of Purchaser to complete the Initial Closing with respect to the
First Note and the Second Closing with respect to the Second Note are subject to
the fulfillment on or prior to the Initial Closing Date or the Second Closing
Date, as applicable, of all of the following conditions, any one or more of
which may be waived by Purchaser in writing and in its sole discretion:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 4 shall be true in all material
respects on and as of the applicable Closing except in any such case (x) for
changes contemplated by this Agreement, and (y) to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall remain true in all material respects, as the
case may be, as of such date.
 
(b)           Covenants.  On or before the applicable Closing Date, the Company
shall have complied with and duly performed and satisfied all the covenants
contained in Section 6, as applicable.
 
(c)           Agreements and Conditions.  On or before the applicable Closing
Date, the Company shall have complied with and duly performed and satisfied in
all material respects all agreements and conditions on its part to be complied
with and performed by such date pursuant to this Agreement.
 
(d)           Capitalization.  Immediately prior to the Initial Closing Date,
the Company shall have (i) 100,000,000 authorized shares of Common Stock, (ii)
5,000,000 authorized shares of preferred stock, (iii) 6,483,000 shares
of  Common Stock issued and outstanding, (iv) no shares of preferred stock
issued and outstanding, (v) no shares reserved for issuance upon conversion of
Indebtedness, (vi) no shares reserved for issuance upon conversion of preferred
stock, (vii) no shares reserved for issuance upon exercise of warrants, and
(viii) 500,000 shares reserved for issuance upon exercise of options.
 
(e)           Consents.  The Company shall have obtained any consents necessary
to effectuate this Agreement and to consummate the transactions contemplated
hereby and delivered copies thereof to Purchaser.
 
(f)           Target Company Acquisition.  The closing of the Target Company
Acquisition shall occur currently with the Second Closing, and a Second Warrant
shall have been issued to the extent required pursuant to this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
(g)           Delivery of the Notes and Warrant.  On or before the applicable
Closing Date, the Company shall have duly executed and delivered to Purchaser
the Note and Warrant being purchased pursuant to this Agreement.
 
(h)           Compliance Certificate.  The Chief Executive Officer of the
Company shall deliver to Purchaser at the applicable Closing Date, a certificate
certifying that the conditions specified in Section 7(a) through Section 7(e)
(and through Section 7(f) with respect to the Second Closing), have been
fulfilled.
 
(i)            Delivery of Pledged Shares.  Other than shares which are pledged
for the benefit of FIBI, on or before the Initial Closing Date, the Company
shall have delivered certificates representing all of the issued and outstanding
shares of the Subsidiaries, duly endorsed in blank or accompanied by executed
stock powers,  in accordance with the terms and conditions of the applicable
pledge and security agreement, and on or before the Second Closing Date, (x) the
Company shall have delivered certificates representing all of the equity
interests in the Target Company representing the Target Company Pledge, duly
endorsed in blank or accompanied by executed stock powers, in accordance with
the terms and conditions of the Target Company Pledge Agreement and (y) the
Company shall have delivered certificates representing all of the equity
interest in the Company representing the D.l. Capital  Pledge, duly endorsed in
blank or accompanied by executed stock powers, in accordance with the terms and
conditions of the Individual Pledge Agreement.
 
(j)            Key Employee Agreements.  On or before the applicable Closing
Date, the key employees and the senior executives of the Company and the
Subsidiaries shall have executed and delivered to the Purchaser confidentiality
and non-solicitation of customer agreements, in a form reasonably satisfactory
to the Purchaser, which agreements may not be amended or waived without the
consent of the Purchaser while any Note remains outstanding.
 
(k)           Applicable Board Resolutions.  The Company shall deliver to the
Purchaser copies of (i) a unanimous written consent of the Board of the
Directors of the Company authorizing the execution, delivery and performance of
the applicable Transaction Documents by the Company and (ii) unanimous written
consents or otherwise duly authorized action of each applicable Subsidiaries
authorizing the execution, delivery and performance of the applicable
Transaction Documents by such Subsidiaries.
 
(l)            Commitment Fee.  At the Initial Closing, the Company paid to
Purchaser a one-time commitment fee of twenty-five thousand dollars ($25,000),
and at the Second Closing, the Company shall pay to Purchaser a one-time
commitment fee of ten thousand dollars ($10,000).  At the option of Purchaser,
such commitment fee payable at the Second Closing may be paid by offset against
the cash purchase price payable for the Second Note purchased at the Second
Closing.
 
(m)          Opinion of Company Counsels. At the Initial Closing, Purchaser
shall have received from Olshan Grundman Frome Rosenzweig & Wolosky LLP, as US
counsel for the Company, an opinion, dated as of the Initial Closing, in
substantially the form of Exhibit F-1 attached hereto and, at the Initial
Closing and the Second Closing, from Hermann, Makov & Co., Advocates, as Israeli
counsel for the Company, an opinion, dated as of the applicable Closing Date, in
substantially the form of Exhibit F-2 attached hereto.
 
 
25

--------------------------------------------------------------------------------

 
(n)           Company Pledge and Security Agreement; Subsidiary Guarantee and
Pledge and Security Agreements.  On or before the applicable Closing Date, the
Company and the Subsidiaries shall have executed and delivered to Purchaser the
agreements described in Section 3 hereof.
 
8.           Conditions Precedent to the Obligation of the Company to
Close.  The obligation of the Company to complete the applicable Closing is
subject to the fulfillment on or prior to the applicable Closing Date of all of
the following conditions, any one or more of which may be waived by the Company
in writing:
 
(a)           Representations and Warranties.  The representations and
warranties of Purchaser contained in Section 5 shall be true on and as of each
Closing.
 
(b)           Agreements and Conditions.  On or before the applicable Closing
Date, Purchaser shall have complied with and performed and satisfied in all
material respects all agreements and conditions to be complied with and
performed by such date pursuant to this Agreement.
 
(c)           Consents.  Purchaser shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to the Company.
 
(d)           Payment of Purchase Price.  On or before the applicable Closing
Date, Purchaser shall have paid to the Company the Initial Closing Date Purchase
Price or the Second Note Principal Amount, as applicable, for the applicable
Note, less any offsets expressly permitted pursuant to this Agreement.
 
9.           Use of Proceeds.
 
(a)           The Company used the net proceeds (net of any fees and transaction
expenses) from the sale of the First Note, for the exclusive purpose of paying
working capital costs of the Company and the Subsidiaries and expenses
associated with the negotiation and consummation of the transactions
contemplated by the Original Agreement.
 
(b)           The Company shall use the net proceeds (net of any fees and
transaction expenses) from the sale of the Second Note, for the exclusive
purpose of paying the Target Company Acquisition related costs.
 
10.           Restrictions on Transferability.
 
10.1         Restrictive Legend.  Purchaser understands that, until such time as
a registration statement pursuant to the Securities Act has been declared
effective or the Warrant Shares may be sold pursuant to Rule 144(b) under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately resold, the certificate(s)
representing the Warrant Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the securities comprising the Warrant Shares):
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
 
26

--------------------------------------------------------------------------------

 
10.2        Restrictions on Transferability.  Purchaser hereby covenants with
the Company not to effect any resale or other disposition of any of the Warrant
Shares without complying with the provisions of this Agreement, and without
effectively causing any prospectus delivery requirement under the Securities Act
to be satisfied, and Purchaser acknowledges and agrees that such Warrant Shares
are not transferable on the books of the Company unless (a) the Warrant Shares
have been sold in accordance with an effective registration statement or valid
exemptions from registration under the Securities Act and any applicable state
securities or “blue sky” laws, (b) prior to such time that a registration
statement shall have become effective under the Securities Act, Purchaser shall
have furnished the Company with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of the
Warrant Shares under the Securities Act and (c) if applicable, the requirement
of delivering a current prospectus has been satisfied.  Purchaser acknowledges
that the Company is not obligated to file and may not file any such registration
statement with the SEC, except as set forth herein.
 
11.           Registration Rights.
 
11.1        Demand Registration.
 
(a)           If, at any time after nine months following the Initial Closing
Date, Purchaser decides it may sell or otherwise dispose of the Registrable
Securities (as defined below), then Purchaser may deliver a written request to
the Company requesting that the Company prepare and file a registration
statement under the Securities Act or any successor statute covering such
Registrable Securities and specifying the intended method of the proposed
disposition and the portion of the Registrable Securities to be sold or disposed
(each such request shall be referred to herein as a “Demand
Registration”).  “Registrable Securities” shall mean shares of Common Stock
issued or issuable to Purchaser under the Warrants, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing, provided
however, that Registrable Securities shall not include any shares (i) the sale
of which has been and continues to be registered pursuant to the Securities Act
or (ii) which may be sold without restriction (including volume restrictions)
pursuant to Rule 144 under the Securities Act.
 
 
27

--------------------------------------------------------------------------------

 
(b)           Upon receipt of the Demand Registration, as expeditiously as
reasonably possible, the Company shall use its commercially reasonably best
efforts to cause an appropriate registration statement (the “Registration
Statement”) covering such Registrable Securities to be filed with the SEC and to
be declared effective as soon as reasonably practicable, except in the event
that the Company is advised by counsel that the filing of a Registration
Statement would not be permitted under the Securities Act due to the Company’s
not having current audited financial statements or other financial statements
required by Regulation S-X (in any such case the Company shall use its best
efforts to obtain such financial statements as soon as possible).  Within ten
(10) business days after completion of such financial statements, the Company
shall file such Registration Statement. Furthermore, if the Company shall
furnish to Purchaser a certificate signed by the chief executive officer of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, the immediate filing of such Registration Statement would have a
material detrimental effect on the Company because either (i) a material
acquisition or disposition by the Company is being negotiated or has been
publicly announced or (ii) the Company intends, within thirty (30) days, to file
a registration statement for the Company’s initial firm commitment underwritten
public offering of equity securities, the Company shall have the right to defer
such filing for a period of not more than sixty (60) days after receipt of the
request of Purchaser requesting such registration; provided, however, that the
Company may not utilize this right more than once in any twelve (12) month
period
 
(c)           The Company shall not be obligated to effect more than one (1)
Demand Registration.  A Demand Registration under this Section 11.1 shall not be
deemed to have occurred unless the Registration Statement relating thereto (A)
has become effective under the Securities Act and (B) has remained effective for
a period of at least 24 months (or such shorter period in which all of
Purchaser’s Registrable Securities included thereunder have actually been sold),
provided that such Registration Statement shall not be considered a Demand
Registration if, after such Registration Statement becomes effective, such
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court that is
not extinguished.
 
(d)          The Company shall bear all of the costs and expenses relating to
the Registration Statement, including, but not limited to, registration, filing
and qualification fees, printing expenses, reasonable accounting and legal fees
(including Purchaser’s attorneys’ legal fees up to $5,000) and disbursements,
provided however, that underwriting discounts and commissions and reimbursable
underwriters’ expenses will be borne pro-rata by Purchaser based on the number
of Purchaser’s Registrable Securities covered by the Registration Statement in
relation to the total number of shares covered by the Registration Statement
(collectively, the “Costs and Expenses”).
 
11.2        Piggyback Registration.  If at any time the Company shall propose
the filing of a Registration Statement on an appropriate form under the
Securities Act of any securities of the Company, but excluding Registration
Statements relating to any registration under Section 11.1 or to any employee
benefit plan or a corporate reorganization, then the Company shall give
Purchaser notice of such proposed registration and shall include in any
Registration Statement relating to such securities all or a portion of
Purchaser’s Registrable Securities as Purchaser shall request, by notice given
by Purchaser to the Company within twenty (20) days after the giving of such
notice by the Company, to be so included.  In the event of the inclusion of
Registrable Securities pursuant to this Section 11.2, the Company shall bear all
of the Costs and Expenses of such registration; provided, however, that
Purchaser shall be obligated to pay, pro rata based upon the number of
Registrable Securities included therein, the underwriters’ discounts and
commissions and reimbursable underwriters’ expenses.  In the event the
distribution of securities of the Company covered by a Registration Statement
referred to in this Section 11.2 is to be underwritten, then the Company’s
obligation to include Registrable Securities in such Registration Statement
shall be subject, at the option of the Company, to the following further
conditions:
 
(a) The distribution for the account of Purchaser shall be underwritten by the
same underwriters who are underwriting the distribution of the securities for
the account of the Company and/or any other persons whose securities are covered
by such Registration Statement, and Purchaser will enter into an agreement with
such underwriters containing customary provisions;
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           If the underwriting agreement entered into with the aforesaid
underwriters contains restrictions upon the sale of securities of the Company,
other than the securities which are to be included in the proposed distribution,
for a period not exceeding one hundred eighty (180) days from the effective date
of the Registration Statement, then such restrictions will be binding upon
Purchaser and, if requested by the Company, Purchaser will enter into a written
agreement to that effect; and
 
(c)           If the underwriters state in writing that they are unwilling to
include any or all of Purchaser’s securities in the proposed offering because
such inclusion will materially interfere with the orderly sale and distribution
of the securities being offered by the Company, then the number of Purchaser’s
Registrable Securities to be included will be reduced in accordance with such
statement by the underwriters.
 
11.3        Amendment of Registration Rights.  The registration rights
provisions under this Section 11 may be amended and the observance thereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of Purchaser.
 
11.4        Registration Procedures.  In connection with the filing of a
Registration Statement pursuant to Section 11 hereof, and in supplementation and
not in limitation of the provisions hereof, the Company shall:
 
(a)           Notify Purchaser as to the filing of the Registration Statement
and of all amendments or supplements thereto filed prior to the effective date
of said Registration Statement;
 
(b)           Notify Purchaser, promptly after the Company shall receive notice
of the time when said Registration Statement became effective or when any
amendment or supplement to any prospectus forming a part of said Registration
Statement has been filed;
 
(c)           Notify Purchaser promptly of any request by the SEC for the
amending or supplementing of such Registration Statement or prospectus or for
additional information;
 
 
29

--------------------------------------------------------------------------------

 
(d)           Prepare and promptly file with the SEC, and promptly notify
Purchaser of the filing of, any amendments or supplements to such Registration
Statement or prospectus as may be necessary to correct any material
misstatements or omissions;
 
(e)           Prepare and file with the SEC any amendments or supplements to
such Registration Statement or prospectus which may be reasonably necessary or
advisable in connection with the distribution of the Registrable Securities;
 
(f)           Prepare, promptly upon request of Purchaser or any underwriters
for Purchaser, such amendment or amendments to such Registration Statement and
such prospectus or prospectuses as may be reasonably necessary to permit
compliance with the requirements of the Securities Act;
 
(g)          Advise Purchaser promptly after the Company shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC suspending the
effectiveness of any such Registration Statement or amendment thereto; or the
initiation or threatening of any proceeding for that purpose.  In such event,
the Company shall promptly use its commercially reasonable best efforts to
prevent the issuance of any stop order or obtain its withdrawal promptly if such
stop order should be issued;
 
(h)          Furnish Purchaser, as soon as available, copies of any Registration
Statement and each preliminary or final prospectus, or supplement or amendment
required to be prepared pursuant hereto, all in such quantities as Purchaser
may, from time to time, reasonably request; and
 
(i)           If requested by Purchaser, enter into an agreement with the
underwriters of the Registrable Securities being registered containing customary
provisions and reflecting the foregoing.
 
12.           Rule 144 Reporting.  With a view to making available to Purchaser
the benefits of certain rules and regulations of the SEC, which may permit the
resale of the Warrant Shares to the public without registration, the Company
agrees after the date hereof to:
 
(a)           make and keep public information available, as those terms are
understood and defined in Rule 144(c) under the Securities Act;
 
(b)           file with the SEC all reports and other documents required of the
Company under the Securities Act and the Exchange Act (it being expressly
acknowledged by the parties hereto that if the Company’s annual report on Form
10-K or quarterly report on Form 10-Q is not filed with the SEC within
forty-five (45) days of the date required under the rules and regulations of the
SEC (after giving effect to any Rule 12b-25 extensions under the Exchange Act),
such failure shall be deemed an Event of Default under the Notes; and
 
(c)           so long as Purchaser owns any Registrable Securities, furnish to
Purchaser promptly upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as Purchaser may reasonably request in writing in complying with
any rule or regulation of the SEC allowing Purchaser to sell any such securities
without registration.
 
 
30

--------------------------------------------------------------------------------

 
13.           Indemnification.
 
13.1        Indemnification by the Company.  The Company shall indemnify and
hold harmless Purchaser, its officers, directors, partners, members, agents and
employees, each Person who controls Purchaser (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, settlement costs and expenses,
including, without limitation, reasonable attorneys’ fees (collectively,
“Losses”), as incurred, arising out of or relating to: (i) any material
misrepresentation or material breach by the Company of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; (ii) any
material breach by the Company of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
in Section 13.3 hereof) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, or
(z) the status of Indemnified Party as holder of the Securities; or (iv) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any form of Company prospectus or in any amendment or
supplement thereto or in any Company preliminary prospectus, or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading, except to the extent, but only to
the extent, that (A) such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding
Purchaser furnished in writing to the Company by Purchaser for use therein, or
to the extent that such information relates to Purchaser or Purchaser’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by Purchaser or its counsel expressly for use in the Registration Statement, or
(B) with respect to any prospectus, if the untrue statement or omission of
material fact contained in such prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to Purchaser, and Purchaser seeking
indemnity hereunder was advised in writing not to use the incorrect prospectus
prior to the use giving rise to Losses.  Notwithstanding anything contained
herein to the contrary, no Indemnifying Party (as hereinafter defined) shall be
obligated to indemnify an Indemnified Party (as hereinafter defined) hereunder
for that portion of any Losses that have been the result of the gross negligence
or willful misconduct of such Indemnified Party or the breach of a Transaction
Document by an Indemnified Party.
 
13.2           Indemnification by Purchaser.  Purchaser shall indemnify and hold
harmless the Company, its officers, directors, partners, members, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or any form of Company prospectus or in any amendment or
supplement thereto or in any Company preliminary prospectus, or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading, to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding Purchaser furnished in writing to the Company
by Purchaser for use therein, or to the extent that such information relates to
Purchaser or Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and approved by Purchaser or its counsel expressly
for use in the Registration Statement, or (B) with respect to any prospectus, if
the untrue statement or omission of material fact contained in such prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented, if such corrected prospectus was timely made available by
Purchaser to the Company, and the Company seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.  Notwithstanding anything contained herein to the contrary, no
Indemnifying Party (as hereinafter defined) shall be obligated to indemnify an
Indemnified Party (as hereinafter defined) hereunder for that portion of any
Losses that have been the result of the gross negligence or willful misconduct
of such Indemnified Party or the breach of a Transaction Document by an
Indemnified Party.
 
 
31

--------------------------------------------------------------------------------

 
13.3        Conduct of Indemnification Proceedings.
 
(a)           If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
exclusive defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
(b)           An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party).  It shall
be understood, however, that the Indemnifying Party shall not, in connection
with any one such Proceeding (including separate Proceedings that have been or
will be consolidated before a single judge) be liable for the fees and expenses
of more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
 
32

--------------------------------------------------------------------------------

 
(c)           All reasonable fees and expenses of the Indemnified Party required
to be paid by an Indemnifying Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section 13.3) shall be paid to
the Indemnified Party, as incurred, within 20 Trading Days (defined below) of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). For purposes of this Agreement,
“Trading Day” means (i) a day on which the Common Stock is traded or is eligible
to be traded on a Trading Market, or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded or is eligible to be
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the OTC
Markets Group Inc. (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
13.4        Contribution.
 
(a)           If a claim for indemnification under Section 13.1 or Section 13.2
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 13.3, any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 13.4 was available to such party in accordance with its terms.
 
 
33

--------------------------------------------------------------------------------

 
(b)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 13.4 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 13.4, Purchaser shall
not be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
(c)           The indemnity and contribution agreements contained in this
Section 13.4 are in addition to any other rights or remedies that the
Indemnified Party have against the Indemnifying Parties; provided, however, to
the extent that the provisions on indemnification and contribution contained in
the underwriting agreement entered into in connection with the underwritten
public offering are in conflict with the foregoing provisions, the provisions of
the underwriting agreement shall control.
 
14.           Miscellaneous.
 
14.1        Termination.  This Agreement may be terminated by the Company or
Purchaser, by written notice to the other parties, if the Initial Closing has
not been consummated by 11:00 a.m. (New York City time), on September 3, 2011;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
14.2        Fees and Expenses.
 
(a)           Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
(b)           The Company agrees to reimburse Purchaser at the Second Closing
(or, at Purchaser’s option, promptly thereafter) for all reasonable documented
out-of-pocket legal fees, due diligence expenses and other expenses incurred for
services relating to the transactions contemplated herein, including any
reasonable documented out-of-pocket legal fees and other reasonable expenses
related to Purchaser’s review of the Company’s compliance with post-closing
covenants, including those related to delivery of security interests in the
Target Company as required by the Transaction Documents, provided that travel
expenses in excess of two thousand dollars ($2,000) shall be pre-approved by the
Company.  The foregoing reimbursement obligation of the Company shall be
enforceable by Purchaser regardless of whether the Second Closing occur.
 
 
34

--------------------------------------------------------------------------------

 
(c)           In addition to the reimbursement obligation of the Company set
forth in Section 14.2(b) above, during the period of time in which all of, or a
portion of, the principal amount of the Notes remain outstanding, the Company
agrees to reimburse Purchaser for reasonable documented out-of-pocket legal fees
and other reasonable expenses incurred in connection with Purchaser’s
enforcement of its rights under the Transaction Documents, including costs of
negotiating any future subordination or loan extension arrangement with the
Company or third party lenders.
 
(d)           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the applicable Closing, and without further consideration, each party
agrees to execute and deliver to the other party such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
 
14.3        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified on the signature pages hereto prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified on the
signature pages hereto on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of deposit with a nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The addresses, facsimile numbers and email addresses for such notices
and communications are those set forth on the signature pages hereof, or such
other address or facsimile number as may be designated in writing hereafter, in
the same manner, by any such Person.
 
14.4        Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
14.5        Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
 
35

--------------------------------------------------------------------------------

 
14.6        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchaser.  Purchaser may assign
its rights under this Agreement to any Person to whom Purchaser assigns or
transfers or will assign or transfer (including by way of distribution to its
members, partners or stockholders) any Securities, provided (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment, (ii)
at least five days prior to such assignment, the Company is furnished with
written notice of (x) the name and address of such transferee or assignee and
(y) the Registrable Securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment,
the further disposition of such Securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (iv)
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Purchaser” and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.
 
14.7        No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto, and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended
third-party beneficiary of Section 13 and (in each case) may enforce the
provisions of such section directly against the parties with obligations
thereunder.
 
14.8        Governing Law; Venue; Waiver of Jury Trial.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF TO THE EXTENT THAT THE GENERAL APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.  THE COMPANY AND PURCHASER HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF
ANY DISPUTE BROUGHT BY THE COMPANY OR PURCHASER HEREUNDER, ARISING FROM OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR PURCHASER, ANY CLAIM THAT IT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PURCHASER HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
 
36

--------------------------------------------------------------------------------

 
14.9        Survival.  The representations, warranties and covenants of the
parties contained in this Agreement and the rights to indemnification under this
Agreement will survive the date of the Original Agreement and continue until the
last to occur of: (i) repayment in full of the Notes, or (ii) a period of
nineteen (19) months after the Second Closing Date, except that  rights of
indemnification with respect to matters arising out of a Registration Statement
shall survive for a period of twelve (12) months after the sale of any
securities under such Registration Statement.
 
14.10      Execution.  This Agreement may be executed in counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
14.11      Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
14.12      Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option owed to such Purchaser by the Company under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then, prior to the performance by the Company of
the Company’s related obligation, Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
14.13      Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
 
37

--------------------------------------------------------------------------------

 
14.14      Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Purchaser and
the Company will be entitled to seek specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
14.15      Payment Set Aside.  To the extent that the Company makes a payment or
payments to Purchaser hereunder or Purchaser enforces or exercises its rights
hereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company by a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
14.16      Adjustments in Share Numbers and Prices.  In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date of the Original
Agreement, each reference in any Transaction Document to a number of shares or a
price per share shall be amended to appropriately account for such event.
 
14.17      Public Announcement.  From and after the date of the Original
Agreement, and while any Note is outstanding, the Company and Purchaser will not
disclose, shall not cause any Person to disclose, and will not include or cause
any Person to include in any public announcement, the name of the other party to
this Agreement, unless expressly agreed to by such other party or unless and
until such disclosure is required by applicable law or applicable regulation,
and then only to the extent of such requirement. Purchaser acknowledges that
this Agreement will be filed with the SEC as an exhibit to a periodic or current
report of the Company.
 
14.18      Amendment and Restatement.  The Purchaser and the Company hereby
agree that, effective upon the execution and delivery of this Agreement by each
such party, the terms and provisions of the Original Agreement shall be and
hereby are amended, restated and superseded in their entirety by the terms and
provisions of this Agreement.  The Purchaser and the Company do not intend for
this Agreement to constitute a novation of the Original Agreement or the
indebtedness and obligations under the Original Agreement, but rather intend for
this Agreement to effect an amendment and restatement of the Original Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Note and Warrant
Purchase Agreement on the date first above written.
 

 
THE COMPANY:
         
LAPIS TECHNOLOGIES, INC.
           
By:
/s/ David Lucatz
    Name: David Lucatz     Title: President & Chief Executive Officer          
Address:
70 Kinderkamack Road
Emerson, New Jersey
07630
Email Address:
Facsimile Number:
         
PURCHASER:
         
UTA CAPITAL LLC
         
By:
YZT Management LLC, its Managing Member
           
By:
/s/ Udi Toledano
    Name:
Udi Toledano
    Title:
Managing Member
         
Address:
100 Executive Drive
Suite 330
West Orange, NJ 07052
Email Address: udi@aatcap.com
Facsimile Number: 973-736-0201
 

 
39

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 